DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Applicant's “Amendment” filed on 5/16/2022 has been considered.  
Claims 1-22 are cancelled.
Claims 23-65 are added.
Claims 23-65 are currently pending and have been examined.  


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/16/2022 is being considered by the examiner.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figs 5-8 are blurry and difficult to read.  When reproduced, these drawings may not be clear.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 23 recites the limitation "said one or more bids from said one user." “the bids used for bidding” “the bid of said user.” There is insufficient antecedent basis for these limitations in the claims.
Claim 23 recites the limitations "one or more bids from at least one user” “receiving one or more bids from said at least one user” “one or more auction bids from the amount of available bids of said user “said one or more bids from said one user” and “the bid of said user." It is unclear whether these all refer to the same bids or different bid groups or some combination of these.  The limitation will be interpreted with the broadest reasonable interpretation.
Claims 24-49 inherit the deficiencies of claim 23.
Claim 24 recites the limitation “the result of the at least one sweepstakes entry.”  There is insufficient antecedent basis for these limitations in the claims.
Claim 25 recites the limitation “the reels.”  There is insufficient antecedent basis for these limitations in the claims.
Claim 26 recites the limitation “the quantity of bids.”  There is insufficient antecedent basis for these limitations in the claims.
Claim 27 recites the limitation “the quantity of sweepstakes entries” and “the quantity of purchased electronic bids.”  There is insufficient antecedent basis for these limitations in the claims.
Claim 29 recites the limitation “the reveal.”  There is insufficient antecedent basis for these limitations in the claims.
Claim 30 recites the limitation “the quantity of sweepstakes entries.”  There is insufficient antecedent basis for these limitations in the claims.
Claim 38, 43 and 44 recites the limitation “the end criteria.”  There is insufficient antecedent basis for these limitations in the claims.
Claim 39, 41-42 and 49 recites the limitation “the user.”  There is insufficient antecedent basis for these limitations in the claims.
Claims 50-65 recite similar antecedent basis issues as claims 23-49 and are rejected for similar reasons.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23-65 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 23 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
A machine system for selective entertaining distribution of items to a user, comprising:
at least one memory database device for (a) storing computer-executable instructions for (i) an electronic auction of an item by receiving one or more bids from at least one user and (ii) a sweepstakes for entertaining said at least one user during said electronic auction;
(b) storing for each one of said at least one user a user identifier, an amount of available bids, and one or more sweepstakes entries; and
(c) storing an auction concluder for said item, whereby after said auction concluder occurs during said electronic auction, a determination whether to end said electronic auction can be made for providing said item to a one of said at least one user making bids therefore;
at least one microprocessor server configured for (a) an auction server for accessing said at least one memory device and for executing said computer instructions for said electronic auction of said item by receiving one or more bids from said at least one user; and
(b) a sweepstakes server for accessing said at least one memory device and for executing said computer instructions for said sweepstakes to entertain said at least one user during said electronic auction;
a user microprocessor computer for each one of said at least one user, said user microprocessor computer configured for:
(a) communicating one or more auction bids from the amount of available bids of said user to the auction server during said electronic auction of said item; and
(b) (i) receiving at least one sweepstakes entry from said sweepstakes server based on each auction bid of said user; and
(ii) displaying selectively by said user one of said at least one sweepstakes entry, said user computer having a display therefore; and
a network interconnecting said at least one microprocessor server and said at least one user microprocessor computer for communication therebetween;
said auction server, upon receipt of said bid of said one or more bids from said one user:
(a) reducing the amount of available bids for said one user based on the bids used for bidding;
(b) communicating to said one user one or more sweepstakes entry based on the bid of said user in said auction,
(c) determining whether said auction concluder has occurred and if so:
(i) determining whether the electronic auction may end and if so (ii) providing said one item to one of said one user based on an outcome of said auction for said item; and
said sweepstakes server revealing said one sweepstakes entry of said one user upon selective instruction therefrom. 

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations as emphasized above, are a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the steps are performed by a machine system comprising at least one memory database device, instructions, at least one microprocessor server, an auction server, a sweepstakes server, a user microprocessor computer having a display, a network, and that the auctions are electronic, nothing in the claim element precludes the step from practically being performed by people.  For example, “receiving, entertaining, storing, storing, executing, receiving, executing, entertain, communicating, receiving, displaying, reducing, communicating, determining, determining, providing, and revealing” in the context of this claim encompasses advertising, and marketing or sales activities.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction and managing interactions between people but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
A machine system for selective entertaining distribution of items to a user, comprising:
at least one memory database device for (a) storing computer-executable instructions for (i) an electronic auction of an item by receiving one or more bids from at least one user and (ii) a sweepstakes for entertaining said at least one user during said electronic auction;
(b) storing for each one of said at least one user a user identifier, an amount of available bids, and one or more sweepstakes entries; and
(c) storing an auction concluder for said item, whereby after said auction concluder occurs during said electronic auction, a determination whether to end said electronic auction can be made for providing said item to a one of said at least one user making bids therefore;
at least one microprocessor server configured for (a) an auction server for accessing said at least one memory device and for executing said computer instructions for said electronic auction of said item by receiving one or more bids from said at least one user; and
(b) a sweepstakes server for accessing said at least one memory device and for executing said computer instructions for said sweepstakes to entertain said at least one user during said electronic auction;
a user microprocessor computer for each one of said at least one user, said user microprocessor computer configured for:
(a) communicating one or more auction bids from the amount of available bids of said user to the auction server during said electronic auction of said item; and
(b) (i) receiving at least one sweepstakes entry from said sweepstakes server based on each auction bid of said user; and
(ii) displaying selectively by said user one of said at least one sweepstakes entry, said user computer having a display therefore; and
a network interconnecting said at least one microprocessor server and said at least one user microprocessor computer for communication therebetween;
said auction server, upon receipt of said bid of said one or more bids from said one user:
(a) reducing the amount of available bids for said one user based on the bids used for bidding;
(b) communicating to said one user one or more sweepstakes entry based on the bid of said user in said auction,
(c) determining whether said auction concluder has occurred and if so:
(i) determining whether the electronic auction may end and if so (ii) providing said one item to one of said one user based on an outcome of said auction for said item; and
said sweepstakes server revealing said one sweepstakes entry of said one user upon selective instruction therefrom.
These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of  a machine system, at least one memory database device, electronic auction, at least one microprocessor server, an auction server, a sweepstakes server, computer instructions, a user microprocessor computer, a display, a network, are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing instructions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements to no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as computers or computing networks).  For example, stating that the auction is electronic, the sweepstakes entries are electronic, and the display is on a remote user computer, only generally links the commercial interactions to a computer environment. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of system claim 23, taken individually or as a whole, the additional elements of claim 12 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 23 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. receiving one or more bids, providing an item, communicating one or more auction bids, receiving at least one sweepstakes entry, displaying at least one sweepstakes entry, communicating one or more sweepstakes entry, providing one item, revealing one sweepstakes entry) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. storing computer-executable instructions, storing a user identifier, an amount of available bids and one or more sweepstakes entries, storing an auction concluder, accessing a memory device) see Versata, OIP Techs

Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 23 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 50 is a method reciting similar functions as claim 23, and does not qualify as eligible subject matter for similar reasons.  
Claims 24-49 and 51-65 are dependencies of claims 23 and 50. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment including:
management software instructions stored on said memory device and configured for receiving a request from said at least one user to purchase a quantity of bids for use by said requesting one of said at least one user in at least one electronic auction.
wherein said management software instructions further comprising instructions for allocating a quantity of sweepstakes entries associated with said requesting one of the at least one user, wherein the quantity of sweepstakes entries is based on the quantity of purchased electronic bids.
a plurality of terminals operatively coupled to the at least one microprocessor server over the network, wherein each one of the plurality of terminals is configured to receive a request to purchase a quantity of bids from one of the at least one user and transmit the request to the at least one microprocessor server.
an automatic bid for selection by the at least one user for automatically placing a bid on said at least the one item if another one of the at least one user outbids said at least one user.
further comprising a hot button that the user associates with a selected one of the electronic auctions for placing a bid therein.
wherein the user selects one or more of a plurality of auctions and the auction server enables the user to place bids simultaneously in each of the selected auctions.

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.



	

Allowable Subject Matter
Claims 23-65 are allowable over the prior art, though rejected on other grounds (e.g., 35 USC 101) as discussed above.  The combination of elements and the claims as a whole are not found in the prior art.
With respect to independent claim 23, the prior art available does not teach A machine system for selective entertaining distribution of items to a user, comprising:
at least one memory database device for (a) storing computer-executable instructions for (i) an electronic auction of an item by receiving one or more bids from at least one user and (ii) a sweepstakes for entertaining said at least one user during said electronic auction;
(b) storing for each one of said at least one user a user identifier, an amount of available bids, and one or more sweepstakes entries; and
(c) storing an auction concluder for said item, whereby after said auction concluder occurs during said electronic auction, a determination whether to end said electronic auction can be made for providing said item to a one of said at least one user making bids therefore;
at least one microprocessor server configured for (a) an auction server for accessing said at least one memory device and for executing said computer instructions for said electronic auction of said item by receiving one or more bids from said at least one user; and
(b) a sweepstakes server for accessing said at least one memory device and for executing said computer instructions for said sweepstakes to entertain said at least one user during said electronic auction;
a user microprocessor computer for each one of said at least one user, said user microprocessor computer configured for:
(a) communicating one or more auction bids from the amount of available bids of said user to the auction server during said electronic auction of said item; and
(b) (i) receiving at least one sweepstakes entry from said sweepstakes server based on each auction bid of said user; and
(ii) displaying selectively by said user one of said at least one sweepstakes entry, said user computer having a display therefore; and
a network interconnecting said at least one microprocessor server and said at least one user microprocessor computer for communication therebetween;
said auction server, upon receipt of said bid of said one or more bids from said one user:
(a) reducing the amount of available bids for said one user based on the bids used for bidding;
(b) communicating to said one user one or more sweepstakes entry based on the bid of said user in said auction,
(c) determining whether said auction concluder has occurred and if so:
(i) determining whether the electronic auction may end and if so (ii) providing said one item to one of said one user based on an outcome of said auction for said item; and
said sweepstakes server revealing said one sweepstakes entry of said one user upon selective instruction therefrom.

	The most analogous prior art includes Yushuva (US 2013/0006798 B1), Hough (US 2013/0091047 A1), and Dabney (US 2004/01282224 A1).
	Ultimately, the particular combination of limitations as claimed, is not anticipated nor rendered obvious in view of Yushuva, Hough, Dabney, and the totality of the prior art.  While certain references may disclose more general concepts and parts of the claim, the prior art available does not specifically disclose the particular combination of these limitations.
Moreover, even presuming such features could be shown individually in the prior art, when these features are viewed in combination with the remaining features of the claim, the claims would remain allowable over the prior art.  The examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed above.  That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias in order to fill gaps in the prior art and connect disparate references.
Claim 50 recites a method comprising substantially similar limitations as claim 23 and recites allowable subject matter for the reasons identified above with respect to claim 23.
Claims 24-49 and 51-65 are dependencies of claims 23 and 50 and are allowable over the prior art for the reasons identified above with respect to claim 12.


Response to Arguments
Applicant’s arguments filed with respect to the drawing objections have been fully considered but they are not persuasive.  Applicant claims to have filed new Figs 5-8, however these replacement sheets are not found in the amendment filed on 5/16/2022 or in the filed replacement specification.

Applicant’s arguments filed with respect to the rejection of claims under 35 USC 101 have been fully considered but they are not persuasive.  
Applicant argues that the claims recite practical application as exception to subject matter exclusion, specifically they use the judicial exception in conjunction with a particular machine or manufacture that is integral to the claims and which impose meaningful limits on practicing the abstract idea. I.e., the structural limitations of the at least one memory database device and the at least one microprocessor that communicates within a network with an at least one user microprocessor computer for auction participation and entertaining sweepstakes game play. “Particularly … the structure of the claimed invention is directed to a novel selling apparatus and method that combines an auction bidding system with a sweepstakes opportunity for a bidder active within the auction process.” And “the invention provides an improved action-based system for on-line auctions … the technical field of online auction sales [has] a need for bidder retention and particularly for encouraging bidder retention for involvement in multiple auctions.  The industry has found a problem in that online auctions for goods become redundant and perhaps boring.  Bidding participants initially tend to engage actively in auctions for items, but then drop out.  This decreases the number of bidders participating and may extend the bidding process … [the invention] retains bidder participants by maintaining engagement while providing an entertainment opportunity.”

If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible (see MPEP 2106.05(a)).
Applicant’s specification provides the following regarding how to retain bidder participants and maintain engagement:
“the sweepstakes entries may be revealed in a one-by-one fashion in conjunction with an entertaining display or may be revealed immediately and simultaneously without an entertaining display. In other embodiments, the user receives the sweepstakes entries upon purchase of the bids, but cannot reveal the sweepstakes entries until bidding has begun. In still other embodiments, the bidding and sweepstakes reveal processes occur simultaneously. In these embodiments, one sweepstakes ticket may be revealed each time a bid is placed.” and
“If the user elects to reveal the sweepstakes entries, the user may have the option to immediately reveal the sweepstakes results all at once or may utilize an entertaining display to reveal the results of the sweepstakes tickets one by one. The system may be designed such that this instant reveal option may be locked by the administrator, such that the sweepstakes can only be revealed in the instant reveal fashion, without the entertaining display. 
In some embodiments, the entertaining display may be designed to mimic slot machine reels, a bingo game, a keno game, a poker game, a pick 'em game, a shooting game, a blackjack game, a craps game, a roulette, game, or a similar casino-style game”

Similar to Affinity Labs, the specification fails to provide details regarding the manner in which the bidder retention and engagement is actually accomplished, and there is no indication that retaining bidders improves the functioning of a computer or a technical field.  The specification provides no description of how maintaining engagement of bidders provides an improvement to computer technology or a technical field.  The claim invokes computers or other machinery merely as a tool to perform an existing process.  "Claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA). In contrast, a claim that purports to improve computer capabilities or to improve an existing technology may provide significantly more. McRO

Applicant further argues that the claims “do not merely recite the use of the internet to perform a well-known business practice.  Instead, they are directed to a particular and specifically defined system for novel on-line auction retailing with structure for maintaining interest and participation of online bidders who selectively engage in game play for reveal of sweepstakes entries.  This is a novel improvement upon known auction apparatus and methods as recognized by the examiner in finding the claims patentable over prior art.
Examiner disagrees.  The courts consider the determination of whether a claim is eligible (which involves identifying whether an exception such as an abstract idea is being claimed) to be a question of law, not a question of novelty.  While the second step of the Alice analysis does consider whether the functions being performed are well-understood, routine, or conventional (and therefore, not considered to amount to significantly more), the question of whether a claim is eligible under 101 is based on determining whether an abstract idea has been claimed, and whether the additional elements amount to significantly more than the abstract idea.
The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel or newly discovered, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were "‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection." Myriad, (noting that Myriad discovered the BRCA1 and BRCA1 genes and quoting Mayo,); Flook, ("the novelty of the mathematical algorithm is not a determining factor at all"); Mayo, (noting that the claims embody the researcher's discoveries of laws of nature). The Supreme Court’s cited rationale for considering even "just discovered" judicial exceptions as exceptions stems from the concern that "without this exception, there would be considerable danger that the grant of patents would ‘tie up’ the use of such tools and thereby ‘inhibit future innovation premised upon them.’" Myriad, (quoting Mayo,). See also Myriad, ("Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the §101  inquiry."). The Federal Circuit has also applied this principle, for example, when holding a concept of using advertising as an exchange or currency to be an abstract idea, despite the patentee’s arguments that the concept was "new". Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014). Cf. Synopsys, Inc. v. Mentor Graphics Corp., (Fed. Cir. 2016) ("a new abstract idea is still an abstract idea") (MPEP 2106.04 I.).

Applicant further argues that the claims “cannot be considered to preempt the entire field and does not raise the concerns underlying a proper unpatentable subject matter rejection.”
While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). Synopsys, Ariosa Diagnostics. It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. Diamond ("We rejected in Flook the argument that because all possible uses of the mathematical formula were not pre-empted, the claim should be eligible for patent protection"). See also Return Mail, Synopsys, FairWarning, Intellectual Ventures I, Sequenom. Several Federal Circuit decisions, however, have noted the absence of preemption when finding claims eligible under the Alice/Mayo test. McRO, Rapid Litig, BASCOM) (MPEP 2106.04(I))
Examiner has reconsidered Steps 2A, to determine whether the claim is directed to an improvement to the functioning of a computer or to any other technology or technical field (discussed above), and 2B, to determine whether the additional elements in combination amount to an inventive concept (discussed above) and maintains that the claims are directed to abstract ideas without significantly more.

	

	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Y. Wu, B. Wang, K. J. Ray Liu and T. C. Clancy, "A scalable collusion-resistant multi-winner cognitive spectrum auction game," in IEEE Transactions on Communications, vol. 57, no. 12, pp. 3805-3816, December 2009, doi: 10.1109/TCOMM.2009.12.080578. discussing a multi-winner auction where primary users get higher revenue, secondary users get more chances o access the spectrum.  However Wu does not fairly teach the claims as a whole.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625